Citation Nr: 1028878	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  97-33 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to service connection for a neck disorder.  


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from April 1980 to December 1983.  

This claim comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The Veteran testified in support of this claim during a hearing 
held at the RO before the undersigned in April 2010.    

In April 2008, the Board remanded claims of entitlement to an 
evaluation in excess of 20 percent for a right shoulder 
disability, entitlement to an initial evaluation in excess of 10 
percent for right knee instability and entitlement to an 
evaluation in excess of 10 percent for limitation of motion of 
the right knee to the RO via the Appeals Management Center in 
Washington, D.C.  The actions requested in the REMAND have not 
been completed, and the issues have not been certified to the 
Board.   


FINDING OF FACT

A neck disorder, most recently characterized as multi-level 
degenerative disc disease of the cervical spine, is related to 
the Veteran's active service.  


CONCLUSION OF LAW

A neck disorder, most recently characterized as multi-level 
degenerative disc disease of the cervical spine, was incurred in 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decision in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis 

The Veteran claims entitlement to service connection for a neck 
disorder that he believes developed as the result of an in-
service injury sustained when a clothing rack fell from the 
ceiling, hit him across the back of the neck and knocked him to 
the floor.  

According to statements he submitted during the course of this 
appeal and his hearing testimony, presented in April 2010, 
thereafter, beginning in 1986, he occasionally sought treatment 
for neck complaints, which medical professionals have since 
attributed to degenerative disc disease of the cervical spine.  

The Veteran alternatively asserts that his neck disorder is 
related to his service-connected right shoulder disability.  
Allegedly, since the in-service incident, he has had pain in the 
area where the rack hit him.  He contends that, from 1983 to 
1986, he began having headaches in conjunction with the pain.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

Service connection may be presumed for certain medical 
conditions, including arthritis, if a veteran served continuously 
for 90 days or more during a period of war or during peacetime 
after December 31, 1946, the condition became manifest to a 
degree of 10 percent within one year from the date of discharge, 
and there is no evidence of record establishing otherwise.  38 
U.S.C.A. §§ 1101(3), 1112(a), 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307(a)(1)-(3), 3.309(a) (2009).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

As alleged, during service in 1982, a clothing rack fell on the 
Veteran.  As a result of this injury, the Veteran received left 
shoulder and neck treatment, including a cervical collar due to 
complaints of neck pain and popping.  X-rays taken in September 
1982 revealed no cervical spine abnormalities.  Thrice 
thereafter, the Veteran complained of cervical paravertebral 
muscle spasms and worsening neck pain radiating to the left 
shoulder, which medical professionals treated with manipulative 
therapy, mild analgesics and an anti-inflammatory drug.  One 
diagnosed myositis, but in April 1983, noted that the Veteran had 
returned to normal and had little evidence of a residual of such 
a condition.  As well, he noted that the Veteran had only a 
slight chance of a severe episode reoccurring, but that, as with 
any such injury, one might expect a reoccurrence of some degree 
(not a permanent disability), warranting physical therapy. 

According to the Veteran, he continued to experience neck pain, 
which he treated conservatively, but did not see a medical 
professional for such pain until 1986.  The Veteran's assertions 
in this regard are substantiated by an October 2006 letter from a 
private chiropractor, F.S.M.  According to this letter, F.S.M. 
treated the Veteran for chronic neck pain from February 1986 to 
October 2006.  Apparently, during the initial visit in 1986, the 
Veteran related the neck pain to an in-service injury sustained 
in 1983.  F.S.M. indicated that x-rays taken at that time 
revealed mild degenerative changes in the cervical spine.  

VA and private treatment records dated since then and a report of 
VA examination conducted in August 2007, confirm that the Veteran 
still has the neck disorder, now more severe, most recently 
characterized as multi-level degenerative disc disease of the 
cervical spine.  

Three medical professionals, a VA examiner and two private 
chiropractors, have addressed the etiology of this disorder.  In 
August 2007, a VA examiner diagnosed degenerative disc disease of 
the cervical spine.  He indicated that he had reviewed the 
Veteran's claims file, but was unable to find any evidence of the 
in-service injury.  In an addendum written opinion dated October 
2007, he concluded that the Veteran's neck disorder was not 
caused by, or a result of, his right shoulder pain.  

In September 2006, one chiropractor, R.R.S., noted that he first 
saw the Veteran in 2001, when he presented complaining of right 
shoulder and low back pain and headaches.  X-rays established 
cervical spine involvement.  The chiropractor certified that the 
Veteran's injuries were caused by the in-service accident.  He 
noted that, to the best of his knowledge and because the Veteran 
reported no neck or back problems prior to the accident, there 
was no other explanation for the injuries.

In October 2006, the other chiropractor, F.S.M., concluded that 
it was more likely than not that the neck disorder was the 
consequence of the in-service injury.  He based this conclusion 
on the fact that the Veteran sought care in 1986, less than three 
years after discharge, at which time X-rays revealed degenerative 
changes of the cervical spine, and on the Veteran's reported 
history of the in-service injury.

The Board places greater evidentiary weight on the chiropractors' 
favorable opinions because they are based on an accurate in-
service history and supported by rationale.  The VA examiner's 
opinion does not acknowledge that the in-service injury occurred 
as is documented and succinctly, without rationale, rules out any 
relationship between the neck disorder and service-connected 
right shoulder disorder.

Based primarily on the chiropractors' opinions, but also on 
service treatment records showing multiple neck complaints and 
the Veteran's reports of continuous neck pain since the in-
service injury, the Board finds that a neck disorder, most 
recently characterized as multi-level degenerative disc disease 
of the cervical spine, is related to the Veteran's active 
service.  In light of this finding, the Board concludes that such 
a disorder was incurred in service.  


ORDER

Service connection for a neck disorder, most recently 
characterized as multi-level degenerative disc disease of the 
cervical spine, is granted.  


_____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


